                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                   UNITED STATES DISTRICT COURT

                                  10                               NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     ERNEST EDWARD DYKES,                                 Case No.11-cv-04454-SI
Northern District of California
 United States District Court




                                                         Petitioner,
                                  13
                                                                                              ORDER LIFTING STAY
                                                  v.
                                  14
                                                                                              Re: Dkt. No. 72
                                  15     RON DAVIS, Warden of San Quentin State
                                         Prison,
                                  16                     Respondent.
                                  17

                                  18
                                              Petitioner has filed a motion to lift the stay imposed on claim 1 of his petition. Although
                                  19
                                       petitioner previously requested this stay pending the resolution of a similar claim in another capital
                                  20
                                       case in this District, Ashmus v. Davis, C 93-594, he now would like to have this stay lifted in order
                                  21
                                       to avoid piecemeal litigation of his petition, especially in light of the fact that he intends to proceed
                                  22
                                       with discovery. Respondent agrees with petitioner’s request, but asks that the Court set due-dates
                                  23
                                       for the filing a traverse on claim 1 and for the filing of a discovery motion.
                                  24
                                              Accordingly, the Court rules as follows:
                                  25
                                              1) Petitioner’s request to lift the stay imposed on claim 1 is granted.
                                  26
                                              2) Within 30 days of the date of this Order, petitioner shall file a supplemental traverse
                                  27
                                                  addressing claim 1, as well as a motion for discovery.
                                  28
                                   1         3) Respondent shall file an opposition to the discovery motion within 30 days of the date

                                   2            of service of the motion.

                                   3         4) Petitioner shall file a reply within 15 days of the date of service of the opposition. A

                                   4            hearing date shall be set if necessary.

                                   5

                                   6         IT IS SO ORDERED.

                                   7   Dated: March 1. 2019

                                   8

                                   9
                                                                                                 SUSAN ILLSTON
                                  10                                                             United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
